DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The aforementioned claim 1 states anhydrous particles comprise components (1), (2) but do not insert a conjunction of “and” or  “or”. The components recited in (1) and (2) may be interpreted as either admixed together or independent as a single component. Appropriate clarification and/or corrections are required. One of ordinary skill in the art would be unable to determine the metes or bounds of the invention.
Claim Interpretation
The most comprehensive claim 1 is interpreted as a cleansing composition having a detergent surfactant; an aqueous carrier and a particle which is comprised in the aqueous carrier and including 1) a fatty amphiphile and 2) one or more secondary 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (2012/0164198) in view of Wu (2014/0112964)
Johnson et al discloses a shampoo composition comprising a detersive surfactant of anionic, zwitterionic, cationic and nonionic surfactants in amount from 5-50% (0021-0025). Johnson et al further teach a gel network phase comprising pre-formed network component that may be lamellar or solid crystalline and wherein said network comprises a mixture of fatty amphiphiles, secondary surfactants and water or suitable solvent (0027-0029).  The fatty amphiphile comprises fatty alcohols, fatty esters and fatty amides (0042). The gel network component of the shampoo composition has a particle size from 10 microns to 150 microns in scale size (0034). Johnson et al further teach that said compositions are clear when a non-volatile silicone oil is employed (0082). See examples 1-10.
Johnson et al do not teach the size of the anhydrous particles being from 200 microns to 15000 microns as claimed.
It would have been obvious to the skilled artisan to optimize the size of the particle from a maximum of 150 microns as disclosed in Johnson to a minimum of 200 microns as claimed, given that optimization is with the purview of the artisan of ordinary skill. Moreover, in the absence of unexpected results optimization of ranges is held obvious.
Wu disclose a hydrogel particle immersed in aqueous carrier for skin and hair applications (0004-0007), where the compositions comprising surfactants and hydrogel components have a particle size of 1 to 500 microns (0017) and wherein additional particles utilized in said compositions such as microgels,  have particle sizes ranging from 0.01 to 2000 microns (0026-0028).

“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
With respect to the KES-FB3-A Compression Test for semi-hydrated and unhydrated phases, it would have been obvious to the skilled artisan to encompass the same characteristics such as compression test for hydrated phase and unhydrated phase given that Johnson et al teach both phases and wherein similar components would encompass the same or similar characteristics in the absence of a showing to the contrary. 
Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially 
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property, which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilvert et al (8,653,014) in view of Wu (2014/0112964).
Hilvert et al disclose a shampoo comprising gel network wherein the composition comprises surfactants such as anionic, nonionic, zwitterionic and amphoteric surfactants in amounts from 5-50% (col. 3, lines 34-col. 4, and line 5). Specifically, the shampoo comprises sodium laureth sulfate; a dispersed gel network having water or other suitable solvents of lamellar or vesicular phase which may be solid crystalline (col. 9, lines 5-34). The pre-formed gels networks are comprised of 1) one or more fatty alcohols and a secondary surfactant and having a particle size from 10 microns to 150 microns (col. 10, lines 33-40).  Hilvert et al further teach that said compositions are clear when a non-volatile silicone oil is employed (col. 15, lines 1-4). See col. 18, lines 50-55 and examples.
Hilvert et al do not teach the size of the anhydrous particles being from 200 microns to 15000 microns as claimed.

Wu disclose a hydrogel particle immersed in aqueous carrier for skin and hair applications (0004-0007), where the compositions comprising surfactants and hydrogel components have a particle size of 1 to 500 microns (0017) and wherein additional particles utilized in said compositions as microgels have particle sizes ranging from 0.01 to 2000 microns (0026-0028).
It would have been obvious to optimize the size of the gel network particles of Hilvert et al up to 2000 microns as suggested by Wu since Wu teaches it is well known, in personal and hair cleansing compositions comprising anhydrous particles, to comprise sizes up to 2000 microns. Wu further expresses that it is well established that his compositions tend to be stable and have a good ability to suspend particles for their intended purpose.
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
With respect to the KES-FB3-A Compression Test for semi-hydrated and unhydrated phases, it would have been obvious to the skilled artisan to encompass the 
Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established."; MPEP 2112.01 )).

“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property, which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAROLD PYON can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NECHOLUS OGDEN JR/             Primary Examiner, Art Unit 1761